SWAN, Associate Justice,
concurring in the judgment in part and dissenting in part. The Appellant, D’Sean Thomas, was convicted of one count of misprision of a felony. Because there was insufficient evidence for a conviction of misprision of a felony and because the trial court erred in denying the Appellant’s motion to suppress evidence, Appellant’s conviction should be vacated.
I. FACTS AND PROCEDURAL HISTORY
At about 1:37 a.m. on July 5, 2011, D’Sean Thomas called 9-1-1 and reported that his cousin and roommate, Jamal Blyden, had committed suicide by shooting himself in the head. Thomas then called 9-1-1 a second time before police officers arrived on the scene. Officers Nigel John and Adelbert Molyneaux were the first police responders on the scene. Upon arrival, they encountered Thomas and a neighbor, Rashidi Hodge, sitting outside of the residence in Estate Tutu where the shooting occurred. As the two officers approached the house, Officer Molyneaux *613observed blood in the driveway and remained outside while Officer John entered the house. Upon entering, Officer John discovered Blyden sitting upright in a chair with a bullet wound to the right side of his head. He also observed Blyden gasping for air with a firearm resting on his lap. For safety reasons, Officer John removed the firearm from Blyden’s lap and placed it on a nearby bed.
At the scene, Thomas informed Officer John that he and Hodge were in the rear bedroom of the house when they heard a gunshot. Thomas further stated that they both hurried into the living room where they found Blyden sitting motionless in a chair. Thomas recalled that Blyden had complained that he and his girlfriend were having problems.
Emergency medical technicians arrived at the scene and transported Blyden to the hospital, where he succumbed to his gunshot wound. After Thomas and Hodge proceeded to the hospital, additional police officers and detectives arrived on the scene. The officers secured the area and began gathering information and evidence concerning the shooting. Thomas and Hodge were later escorted to the Police Intelligence Office in Barbel Plaza where they were interviewed regarding Blyden’s death. Gunshot residue tests were administered to Thomas’s and Hodge’s hands and clothing.
Detective Shani Smith conducted a forensic crime scene examination later that morning, during which she observed blood on the rug and on the right side'of the chair where Blyden was found sitting. She examined the firearm that Officer John had removed from Blyden’s lap and subsequently determined that the spent shell casing was out of position for a recently discharged firearm.
Based on the forensic evidence gathered during the approximately 8 hour search of Thomas’s residence, the People charged Thomas with preparing false evidence, involuntary manslaughter, one count of misprision of felony and other crimes. Relying on the seized items from the home, the People presented evidence from forensic pathologist, Dr. Francisco Landron, who testified that based on his autopsy findings, Blyden’s death was a homicide.
Although Thomas did not testify, his co-defendant Hodge testified that Jamal Blyden’s death was a suicide. Hodge further testified that he and Thomas were inside the bedroom for several minutes, before hearing a gunshot in the living room. He stated that they immediately entered the *614living room to find Blyden motionless in a chair and thereupon Thomas called 9-1-1 immediately. ‘
The jury acquitted Thomas of all charges except for one count of misprision of felony. This appeal ensued. On appeal, Thomas propounds two issues: (1) that the evidence was insufficient to convict him and (2) that the Superior Court erred in denying his motion to suppress evidence collected during a warrantless search of his home.
II. STANDARD OF REVIEW
A trial court’s evidentiary rulings are reviewed for abuse of discretion. Francis v. People, 56 V.I. 370, 379 (V.I. 2012); United States v. Goldin, 311 F.3d 191, 197 (3d Cir. 2002). “In reviewing the trial court’s decision on [a] motion to suppress, ‘we review its factual findings for clear error and exercise plenary review over its legal determinations.’ ” Blyden v. People, 53 V.I. 637, 646-47 (V.I. 2010) (quoting People v. John, 52 V.I. 247, 255 (V.I. 2009) and United States v. Shields, 458 F.3d 269, 276 (3d Cir. 2006)). We review the trial court’s finding of whether the defendant consented to a warrantless search under the clearly erroneous standard. See, e.g., In re Estate of Small, 57 V.I. 416, 430 (V.I. 2012) (identifying the standard for holding a finding of fact to be clearly erroneous); see also Williams v. People, 55 V.I. 721, 731 (V.I. 2011) (defining consent as the “acquiescence by a person of age or with requisite mental capacity who is not under duress or coercion”).
Additionally, when this Court is presented with a challenge to the sufficiency of the evidence, we will “ ‘examine the totality of the evidence, both direct and circumstantial,’ and ‘interpret the evidence in the light most favorable to the government as the verdict winner.’ ” United States v. Pavulak, 700 F.3d 651, 668 (3d Cir. 2012) (quoting United States v. Starnes, 583 F.3d 196, 206, 52 V.I. 1051 (3d Cir. 2009) and United States v. Miller, 527 F.3d 54, 60, 62 (3d Cir. 2008)). If “ ‘any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt,’ ” we will affirm. DeSilvia v. People, 55 V.I. 859, 865 (V.I. 2011) (quoting Mendoza v. People, 55 V.I. 660, 666-67 (V.I. 2011)).
*615III. DISCUSSION
A. Sufficiency of the Evidence
Thomas was convicted of 14 V.I.C. § 131 for concealing the commission of a felony — involuntary manslaughter — under 14 V.I.C. § 924(2). This Court has set forth the history and requirements of the crime of misprision of a felony in Percival v. People, 61 V.I. 187 (V.I. 2014). The Virgin Islands misprision statute was modeled after federal statute 18 U.S.C. § 4. “However, because the federal and Virgin Islands statutes differ on the material point of the obligation to notify authorities,” we have held “that the three elements that the Virgin Islands Legislature clearly codified in § 13 are: (1) the principal committed and completed the felony alleged; (2) the defendant had full knowledge of that fact; [and] (3) the defendant took an affirmative step to conceal the crime.” Percival, 61 V.I. at 198-99. Under these elements, the evidence in this case is unquestionably insufficient to convict Thomas of misprision of a felony.
In reviewing the misprision test, it appears that the majority misapplies the facts of this case and ultimately places Thomas in the position of both principal and defendant under the three pronged test. As noted above, the People must prove beyond a reasonable doubt that “(1) the principal committed and completed the felony alleged, that (2) the defendant had full knowledge of that fact; [and] (3) the defendant took an affirmative step to conceal the crime.” Id. (emphasis added). In United States v. White Eagle, 721 F.3d 1108 (9th Cir. 2013), the court held that a prosecution or conviction for a third party’s offense was not a prerequisite for a misprision conviction. Therefore, it would logically follow that the principal in any misprision test is in fact a third party separate and apart from the defendant charged. Here, the majority creates a paradigm where the first element of the misprision test can only be satisfied with Thomas as the principal that commits involuntary manslaughter.
While there was some evidence that Blyden’s death may not have been the result of a suicide, I cannot conclude that the People presented any evidence that a principal committed and completed involuntary manslaughter that resulted in Blyden’s death. Through the testimony of *616Thomas’s cousin, Cristal Frederick, the People inferred that the firearm found on Blyden’s lap was the same firearm that Frederick saw Thomas with nine years prior to trial. However, there is no evidence in the trial record to support a finding that it was indisputably the same firearm. Nonetheless, even if I were to agree with the majority that involuntary manslaughter was committed as the result of an unsecured firearm, I cannot go further in finding that Thomas served as the principal that failed to secure said firearm, thereby committing involuntary manslaughter. In essence, to meet the requirements of the misprision test, the majority requires that Thomas serve as the principal that owned a firearm that he left unsecured and that he also serve as the defendant that had full knowledge that he left his own firearm unsecured and that he took affirmative steps to conceal the fact that he left his own firearm unsecured. Because the first element of the misprision test necessarily requires a finding that a principal committed and completed the felony alleged, I do not find that this element was met.
Additionally, it is apparent that the evidence failed to support a finding that Thomas had the requisite knowledge that a felony occurred. See Percival, 61 V.I. at 199 (the crime of misprision of a felony in the Virgin Islands requires proof beyond a reasonable doubt that “the defendant had full knowledge of that fact”). Again, while a reasonable juror could deduce that Blyden’s death was not a suicide due to expert testimony regarding blood spatter patterns inconsistent with suicide, blood and brain matter found outside of the apartment, and a gunshot not taken at close range, the evidence still cannot support Thomas’s culpability for misprision of a felony. Black’s Law Dictionary defines knowledge as an awareness or understanding of a fact or circumstance; a state of mind in which a person has no substantial doubt about the existence of a fact. Black’s Law Dictionary 950 (9th ed. 2009). There is no direct or circumstantial evidence to support a finding by the trier of fact that Thomas was aware or had knowledge of any felony resulting in Blyden’s death when his co-defendant, Rashidi Hodge, testified to being in a separate bedroom with Thomas at the time of Blyden’s death. The trial record also fails to prove how Thomas had knowledge of the omission of any legal duty which resulted in Blyden’s death. Thomas’s presence in his home cannot suffice as prima facie evidence for knowledge to a crime. Therefore, I conclude that the People were unable to prove beyond a reasonable doubt the second element in the misprision test.
*617Finally, the third element of misprision requires that “the defendant took an affirmative step to conceal the crime.” Percival, 61 V.I. at 199. The trial record undeniably and irrefutably confirmed that Thomas personally endeavored to promptly and immediately notify the police authorities that Blyden had suffered a gunshot to his head and that he appeared to be dying as a result thereof. According to the testimony of Carolyn Wattley, District manager of the Virgin Islands Territorial Emergency Management Agency, the first 9-1-1 call from Thomas was made at 1:37 a.m. on July 5,2011, detailing that his cousin had committed suicide. Thomas made a second call to 9-1-1 at 2:00 a.m. confirming the time that the shooting occurred. Additionally, when Officer John arrived on the scene he observed Blyden still breathing although Blyden had been shot on the right side of his head. In addition to Thomas’s two calls to 9-1-1, Thomas waited at the scene, where he answered several questions by law enforcement on the night of the shooting, and continued to cooperate with law enforcement throughout the night.
However, a reasonable jury could presume that Thomas’s willingness to cooperate with law enforcement was in and of itself an act of willful concealment of a crime. Courts have found that the giving of a false statement to police officials is sufficient evidence to show an act of concealment to sustain a conviction for misprision of a felony. United States v. Hodges, 566 F.2d 674, 675 (9th Cir. 1977). Nevertheless, in cases finding an act of concealment, there has been additional evidence to prove that the defendant willfully concealed a felony when giving such statements.2 It is unmistakable that no such evidence exists in this case. Any attempts to find that Thomas’s statements to police were efforts of willful concealment of a felony would be absolute conjecture and speculation. Moreover, an element of a crime should not be proven through what the trier of fact perceives as a possible ulterior motive of a defendant. Either the evidence of the elements of a crime exists or it does *618not. Therefore, I conclude that the People also failed to prove the third element of misprision of a felony.
The record is scant regarding Thomas’s knowledge of a felony and any willful concealment of that felony. The reporting of a shooting does not constitute a crime. Additionally, Thomas’s mere presence in the home is not sufficient to warrant a conviction when he resided in the home and, therefore, was lawfully in the home at the time of Blyden’s death. Improperly construing his presence inside of his own home as him having full knowledge of a felony would eliminate the People’s burden of proving the crime beyond a reasonable doubt. It is undeniable that from the trial record, no rational trier of fact could have found all of the essential elements of the crime of misprision of a felony. This court has previously held that speculation is not a substitute for evidence. Hughes v. People, 59 V.I. 1015, 1020 (V.I. 2013) (holding that the evidence is insufficient where a conviction would require the jury to pile inference upon inference). In a similar case, this Court has said that the misprision statute “does not require that the perpetrator be convicted of a felony, only that the defendant knows that a felony was committed and, by an affirmative act, willfully conceals it.” Percival, 61 V.I. at 200 n.13. Therefore, I conclude that not all the elements for misprision of a felony were satisfied.
B. Warrantless Entry and Subsequent Search
Notwithstanding the insufficiency of the evidence on Thomas’s conviction of misprision of a felony, I still find it necessary to address the basic constitutional violations found in this case. The Fourth Amendment to the United States Constitution affords protection against unreasonable searches and seizures and ensures that an individual’s home cannot be searched without a warrant or probable cause. “[A] search or seizure carried out on a suspect’s premises without a warrant is per se unreasonable, unless the police can show the presence of exigent circumstances.” Welsh v. Wisconsin, 466 U.S. 740, 749, 104 S. Ct. 2091, 80 L. Ed. 2d 732 (1984) (quoting Coolidge v. New Hampshire, 403 U.S. 443, 474-75, 91 S. Ct. 2022, 29 L. Ed. 2d 564 (1971)). A warrantless search is presumed to violate an individual’s rights unless the government agency can prove a clear exception to the warrant requirement. “Before agents of the government may invade the sanctity of the home, the burden is on the government to demonstrate exigent circumstances that overcome *619the presumption of unreasonableness that attaches to all warrantless home entries.” Welsh, 466 U.S. at 750 (citing Payton v. New York, 445 U.S. 573, 586, 100 S. Ct. 1371, 63 L. Ed. 2d 639 (1980)).
There are circumstances which “may make the needs of law enforcement so compelling that the warrantless search is objectively reasonable.” Mincey v. Arizona, 437 U.S. 385, 394, 98 S. Ct. 2408, 57 L. Ed. 2d 290 (1978). Applicable to this case, an exigency that has been recognized by the Supreme Court of the United States is “the need to assist persons who are seriously injured or threatened with such injury.” Brigham City v. Stuart, 547 U.S. 398, 403, 126 S. Ct. 1943, 164 L. Ed. 2d 650 (2006). Thus, law enforcement officers “may enter a home without a warrant to render emergency assistance to an injured occupant or to protect an occupant from imminent injury.” Id. This “emergency aid exception” does not depend' on the officers’ subjective intent or the seriousness of any crime they are investigating when the emergency arises. Id. at 404-05. It requites only “an objectively reasonable basis for believing,” id. at 406, that “a person within [the house] is in need of immediate aid,” Mincey, 437 U.S. at 392. See also Michigan v. Fisher, 558 U.S. 45, 47, 130 S. Ct. 546, 175 L. Ed. 2d 410 (2009). Here, it is evident that officers had a basis to enter Thomas’s home for the purpose of assisting Blyden, who was suffering from a gunshot wound to the head. It is also noteworthy that authorities may seize any evidence in plain view during the course of their legitimate exigent or emergency activities. Mincey, 437 U.S. at 393.
Although officers initially had a legitimate basis to be in the home, the exigency that originally necessitated the warrantless entry and search of the house ended after it became obvious that there were no conditions which could present a danger to any person. When the Arizona Supreme Court attempted to create a “crime scene exception” to the Fourth Amendment’s warrant requirement, the United States Supreme Court explicitly ruled that there is no murder scene exception to the Fourth Amendment and that a warrantless search of a person’s home “was not constitutionally permissible simply because a homicide had recently occurred there.” Mincey, 437 U.S. at 395. See also Flippo v. West Virginia, 528 U.S. 11, 14, 120 S. Ct. 7, 145 L. Ed. 2d 16 (1999).
Here, after the residence was initially inspected and secured by the first responders on the scene, it was obvious that there were no other victims beside Blyden inside the home. At this juncture, no exigency existed that *620would have permitted police authorities’ continued presence in Thomas’s home without a warrant. At trial, the People stipulated that no warrant was issued to search the house and therefore, there was no valid justification for their continued presence in the home. The fact that the residence was a possible crime scene presented probable cause upon which a search warrant could have been obtained. The United States Third Circuit Court of Appeals has clearly stated that in order to enter a residence without a warrant for a “second search” officers had to have a rational basis for believing exigent circumstances existed. Parkhurst v. Trapp, 77 F.3d 707, 712-13 (3d Cir. 1996). By securing the crime scene, Officer John made it unlikely that evidence would have been lost or destroyed during the time it would take to obtain a valid search warrant.
Still, in addition to legitimate exigent circumstances, a warrantless search may be conducted when an individual, with authority to do so, voluntarily consents to the search. Schneckloth v. Bustamonte, 412 U.S. 218, 222, 93 S. Ct. 2041, 36 L. Ed. 2d 854 (1973). A voluntary consent to a warrantless search constitutes a waiver of one’s Fourth Amendment rights. See id. at 235. A court must analyze all the circumstances to ascertain whether an individual’s consent was voluntary or coerced. Id. at 233. It is the government’s burden to prove consent was voluntarily given. Id. at 222, 248-49.
While I agree that Thomas’s 9-1-1 calls constituted consent for officers to initially enter the residence to investigate the allegations of a suicide, I am unable to agree with the trial court’s conclusion that police officials had Thomas’s consent to be in the home after Thomas had departed and had proceeded to the hospital with Hodge. A consent search cannot reasonably exceed the scope of the consent given. See United States v. Yong Hyon Kim, 27 F.3d 947, 956 (3d Cir. 1994) (citing Walter v. United States, 447 U.S. 649, 656, 100 S. Ct. 2395, 65 L. Ed. 2d 410 (1980)). The standard for measuring the scope of consent under the Fourth Amendment is that of “ ‘objective’ reasonableness — what would the typical reasonable person have understood by the exchange between the officer and the suspect.” Florida v. Jimeno, 500 U.S. 248, 251, 111 S. Ct. 1801, 114 L. Ed. 2d 297 (1991) (citing cases).
Despite the limitations of consent, the trial court concluded that Thomas voluntarily relinquished “his reasonable expectation of privacy when he called [9-1-1] not once but four times to request assistance after the shooting of [Blyden].” See generally Stricker v. Twp. of Cambridge, *621710 F.3d 350, 359 (6th Cir. 2013) (holding that evidence of a 9-1-1 call soliciting response from an emergency team weighs in favor of finding that a defendant had a diminished expectation of privacy in his home). Also, a 9-1-1 call for assistance could justify authorities seizing evidence under the plain view doctrine while authorities are assisting an injured person, or the seizure of evidence conducted during a limited victim-or-suspect search. Thompson v. Louisiana, 469 U.S. 17, 22, 105 S. Ct. 409, 83 L. Ed. 2d 246 (1984).
Nevertheless, it is not objectively reasonable to conclude that Thomas’s 9-1-1 calls can be construed as consent for an 8-hour search of his premises with a continuous influx of officers and detectives. This unreasonableness is particularly telling since Thomas was absent from the premises for most of that period, and thus could not view or object to any conduct he deemed unreasonable. “[A] call for help can hardly be seen as an invitation to the general public that would [convert a] home into the sort of public place for which no warrant to search would be necessary.” Id.
Accordingly, the second search of Thomas’s residence, which commenced more than 8 hours after the first search ended, when there were no valid exceptions to the Fourth Amendment’s warrant requirement, was a blátant violation of Thomas’s constitutional rights. The evidence gathered during this prolonged search was utilized by the People’s experts in their determination of whether Blyden’s death was a homicide rather than a suicide, and also as a basis for an arrest warrant against Thomas. Furthermore, the trial record is unequivocal as to the time frame regarding when the evidence was gathered from the residence. Detective Smith testified that she took photographs and seized the firearm and shell casings on her second search of the residence. It is the People’s burden to prove that evidence obtained without a warrant is anchored within a valid exception to the warrant requirement. Here, the People failed to meet this burden. The only portion of the warrantless search that was legal was the search conducted by Officer John when he first responded to Thomas’s call for assistance. The firearm found on Blyden’s lap is also the only evidence that may be construed as being recovered under the “plain view” doctrine. While Officer John observed blood in the vicinity of Blyden, the photographs of this blood and the surrounding area were not taken until after Blyden was taken to the hospital and when any exigency was diminished or terminated. There were numerous *622photographs of the residence, of the location of Blyden’s blood, of brain matter, of a firearm, and of shell casings that were shown to the jury. However, these photographs were taken during the warrantless search of the residence that occurred well after any exigency had expired, and therefore are fruits of the illegal search. “When evidence is obtained as a result of an unconstitutional search, the exclusionary rule requires that the fruits of that search be excluded from evidence at trial.” Simmonds v. People, 53 V.I. 549, 561 (V.I. 2010) (citing United States v. Zimmerman, 211 F.3d 426, 436 (3d Cir. 2002)). Here, the fruits of the illegal search were presented to the jury.
Detective Smith testified that by the time she arrived at Thomas’s residence, there were no other possible victims or suspects since Thomas and Blyden had already vacated the house. There was clearly no exigency when Detective Smith arrived at the home, nor was there any consent to justify her presence in the house to conduct a warrantless search.
The People failed to meet their burden in providing a valid justification for the warrantless search of Mr. Thomas’s residence; therefore, the trial court should have suppressed evidence obtained from this illegal search.
Finally, as a procedural matter, an individual has standing to challenge a warrantless search and seizure when there is a reasonable expectation of privacy. For example, a defendant had a reasonable expectation of privacy in premises where he “had been staying . . . earlier in the week . . . and kept some personal belongings in a closet in the living room,” and was permitted to be in the home while the owners were absent. United States v. Pollard, 215 F.3d 643, 647-48 (6th Cir. 2000). Neither party disputes that Thomas moved in with Jamal Blyden just a few weeks prior to the shooting incident, and thus lived at the residence at the time of the shooting. Based on the trial record, any contention to the contrary would be meritless.
IV. CONCLUSION
For the reasons elucidated above, I would reverse and vacate Thomas’s conviction for misprision of a felony.

 This statute, establishing the offense of misprision of felony, states “Whoever, having knowledge of the actual commission of a felony, willfully conceals it from the proper authorities, shall be fined not more than $500 or imprisoned not more than 3 years, or both.”


 For instance, in Hodges, the state proved that the defendant lied and told federal agents that he had never seen a child that had been kidnapped and did not know the whereabouts of the kidnapper. However, his statements were viewed as an act of concealment because additional evidence showed that prior to the statements given to law enforcement officials, the defendant had traveled to Arizona where he observed the child with the kidnapper. Furthermore, subsequent to his interview with law enforcement officials, more evidence was introduced showing that the defendant informed the kidnapper of the agent’s inquiry and suggested that the kidnapper get rid of the child. Hodges, 566 F.2d at 675-76.